DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. Applicant states that support for the amendment to claim 1 can be found in pars. 37 and 77 and fig.5. The examiner agrees that par.37 supports the amendments to claim 1, however, par.77 and figs. 5-6B do not show an angular offset between stents within a series. Instead, figs. 5-6B show a first series 134 wherein stent rings of the first series are aligned with one another and a second series 136 wherein stents of the second series are aligned with one another. As shown in figs. 5-6B, the first series is angularly offset from the second series, but figs. 5-6B do not disclose “a first compressible ring stent in the first series of the compressible ring stents has peaks and valleys, a next compressible ring stent in the first series has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent in the first series” and does not disclose “with respect to a first compressible ring stent in the second series of the compressible ring stents a next compressible ring stent in the second series has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent in the second series”. Therefore, it is clear that figs. 5-6B are directed to a different embodiment from that which is claimed.
In response to the examiner’s questions regarding claim 8, applicant states that the angular offset of ring stents does not reverse the polarity of anything, rather it is the polarity of the angular offset that is reversed. This is not persuasive because as discussed in the previous office action, at least two angular offsets are defined in claim 1, therefore it is unclear what “the angular offset” of claim 8 is referring to. It is noted that the embodiment of figs. 5-6B, which applicant points to in discussing the polarity reversing, the rings within a series are aligned and not angularly offset as required by claim 1. Therefore, the explanation of reverses polarity alternately is unclear since the arguments are directed to an embodiment wherein the stents of a first series are aligned with each other and the stents of a second series are aligned with each other which contrasts with claim 1 which requires two different angular offsets for the rings of the first series and the rings of the second series. 
Regarding the rejection of claims 1, 8, 11, and 13-20 under 35 U.S.C. 103 as being unpatentable over McDonald in view of Bruzzi, applicant argues fig.22 of Bruzzi has a third series of stents between stents in the first two series. Arguments regarding fig.22 of Bruzzi are persuasive, however, as applicant notes in the arguments, fig. 26 of Bruzzi was presented by the examiner as an alternative embodiment, and shows two series of stents. Applicant does not present any particular arguments regarding fig.26 of Bruzzi. As discussed in detail below, the examiner maintains that Bruzzi teaches the claimed angular offset features of the ring stents, including the feature of the prosthesis comprising only two series of ring stents. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 16 recites “each two of the compressible ring stents in the second series”. This is unclear because there is a lack of antecedent basis for “two” ring stents. It is unclear what is meant by one ring stent in the first series is located between each two of the ring stents in the second series. How can one stent be between “each two” of the ring stents?
Similarly, claim 1, lines 18-19 recite ““each two of the compressible ring stents in the first series”. This is unclear because there is a lack of antecedent basis for “two” ring stents. It is unclear what is meant by one ring stent in the second series is located between each two of the ring stents in the second series. How can one stent be between “each two” of the ring stents?
Claim 1, line 31 recites “an angular offset of the compressible ring stents in the second series” but line 27 recites “second series has peaks and valleys that are offset angularly with respect to peaks and valleys of the first compressible ring stent in the second series”. It is unclear if “an angular offset” as recited in line 31 is referring to “offset angularly” as recited in line 27 or if this is a different angular offset.
Regarding claim 8, it is unclear what is meant by “the angular offset of the compressible ring stents reverses polarity alternately”. Claim 1 recites at least two different angular offsets (at least one for each series) so it is unclear which of the angular offsets “the angular offset” of claim 8 is referring to. It is also unclear how the two different angular offsets of the first and second series reverse polarity alternately.  The only discussion of reversing polarity is in pars.29 and 35 of the specification as originally filed. Par. 29 specifically discloses polarity is reversed by an angular offset by a positive angle alternating with an angular offset by a negative angle. Please clarify what is meant by reverses polarity alternately as it pertains to only two series wherein the first series of ring stents has a different angular offset of rings than the second series of ring stents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. 2014/0121761 (hereafter referred to as McDonald) in view of Bruzzi 2012/0239136 (hereafter referred to as Bruzzi).
Regarding claim 1, McDonald discloses a stent graft prosthesis 10 comprising a tubular member 20 having a length dimension extending between a first end of the tubular member and a second end of the tubular member, and a lumen width dimension, and a plurality of discrete compressible ring stents 11, 12, 12’, 13, 13’ spaced apart and attached along the length of the tubular member (fig.3), each compressible ring stent having an undulating contour forming a plurality of alternate peaks 3, 3’ and valleys 2, 2’, and a height dimension D (fig.2), each compressible ring stent extending around a surface of the tubular member in a direction non-parallel to the length of the tubular member (fig.3). While McDonald discloses the invention substantially as claimed, McDonald does not disclose that the plurality of compressible ring stents that are spaced apart and attached along the length of the tubular member are configured as only two series of discrete compressible ring stents, wherein the two series include a first series (S) of compressible ring stents (S1-Sn) and a second series (S°) of compressible ring stents (S°1- S°n), interposed such that one compressible ring stent in the first series (S) of compressible ring stents (S1-Sn) is located between two of the compressible ring stents in the second series (S°) of compressible ring stents (S°1- S°n), and one compressible ring stent in the second series is located between two of the compressible ring stents in the first series, and wherein a first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-Sn) has peaks and valleys, a next compressible ring stent (S2) in the first series has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-Sn), and wherein, with respect to a first compressible ring stent (S°1) in the second series (S°) of compressible ring stents (S°1- S°n) a next compressible ring stent (S°2) in the second series (S°) has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S°1) in the second series (S°) of compressible ring stents (S°1- S°n), the angular offset of compressible ring stents in the first series (S) of compressible ring stents (S1-Sn) being different from an angular offset of compressible ring stents in the second series (S°) of compressible ring stents (S°1- S°n).
Bruzzi teaches a stent graft, in the same field of endeavor, wherein a plurality of compressible ring stents that are spaced apart and attached along the length of the tubular member are configured as only two series of compressible ring stents (fig.26 shows only two series) including a first series (S) of compressible ring stents (S1-S3) and a second series (S°) of compressible ring stents (S°1- S°3), interposed such that one compressible ring stent (S2) in the first series (S) of compressible ring stents (S1-S3) is located between two compressible ring stents (S°1 and S°2) in the second series (S°) of compressible ring stents (S°1- S°3), and one compressible ring stent (S°1) in the second series is located between two of the compressible ring stents (S1 and S2) in the first series, and wherein a first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-S3) has peaks and valleys, a next compressible ring stent (S2) in the first series has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-S3), and wherein, with respect to a first compressible ring stent (S°1) in the second series (S°) of compressible ring stents (S°1- S°3) a next compressible ring stent (S°2) in the second series (S°) has peaks and valleys that are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S°1) in the second series (S°) of compressible ring stents (S°1- S°3), the angular offset of compressible ring stents in the first series (S) of compressible ring stents (S1-S3) being different from the angular offset of compressible ring stents in the second series (S°) of compressible ring stents (S°1- S°3) (see the annotated fig.26 below and compare the annular offset between S1 and S2 , as shown by the circled peaks/valleys, compared to the annular offset between S°1 and S°2, also shown by the circled peaks/valleys) for the purpose of modifying the localized fluid flow profile to reduce areas of low shear stress associated with arthrosclerosis and restenosis (par.139-141) and for the purpose of optimization of radial force distribution and vessel wall coverage (par.147). 

    PNG
    media_image1.png
    421
    572
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent graft of McDonald to include the two series of compressible stent rings having different angular offsets as taught by Bruzzi in fig. 26 in order to create a preferred non-uniform radial force distribution that could be used to target specific radial locations in a vessel to optimize blood flow velocity and pressure distribution that would prevent arthrosclerosis and restenosis.
	Regarding claim 8, while the claim is unclear, fig. 26 of Bruzzi shows the second stent of the second series has a bottom peak which may be considered rotated in an opposite direction from the second stent of the first series. 
	Regarding claim 11, McDonald further teaches the additional limitation wherein at least one circular ring stent 14 is attached as a terminal stent at the first end of the tubular member, and optionally at least one circular ring stent 11 is attached as a terminal stent at the second end of the tubular member (fig. 3).
Regarding claim 13, see McDonald fig.2 and Bruzzi fig.1A for the saddle-shape claimed.
Regarding claim 14, see McDonald par. 38 for each attachment mechanism claimed.
Regarding claims 15 and 16, see McDonald par.44 for ring stents attached to external or internal surfaces.
Regarding claim 17, see pars.34 and 110 of Bruzzi which teach each ring stent comprises a shape memory material which may be heat set.
Regarding claim 18, McDonald discloses saddle heights in the range of 4-22 mm (pars.66-69) which lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a height in the range of 2 to 30 mm since it has been held that prior art ranges that overlap claimed ranges provide a prima facie case of obviousness (MPEP 2144.05I).
Regarding claim 19, McDonald further discloses wherein a maximum inter-stent spacing dimension (Ax) between the spaced apart compressible ring stents has a value which is the product of the height dimension (H) and a number in the range of 0.3 to 2. Here it is noted that the effective range of ring stent heights taught by McDonald is 4 to 22 mm (see the saddle height in pars.66-69). When this range is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension (Ax) is 1.2 to 44 mm. In addition, when the claimed range of ring stent height (2 to 30 mm) is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension (Ax) is 0.6 to 60 mm. The effective range of inter-stent spacing dimension (Ax) taught by McDonald, which is 5 to 30 mm (par.21-23), falls within both calculated ranges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an inter-stent spacing dimension range corresponding to the product of the range of ring stent height dimension (H) and a number in the range of 0.3 to 2, since it has been held that prior art ranges that overlap claimed ranges provide a prima facie case of obviousness (see MPEP 2144.05I).
Regarding claim 20, McDonald further discloses at least one ring stent having an undulating contour forming a plurality of alternate peaks and valleys has a height dimension (H1) which is different from the height dimension (Ho) of at least one other ring stent having an undulating contour forming a plurality of alternate peaks and valleys (fig.3; pars.66-70).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774